TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 29, 2015



                                      NO. 03-14-00186-CV


  Travis County, Texas; and Sheriff Greg Hamilton, in his Official Capacity, Appellants

                                                  v.

                                      Rick Rogers, Appellee




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR
                CONCURRING OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on March 7, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order. Appellants shall pay all costs relating to this

appeal, both in this Court and the court below.